258 F.2d 945
The PENNSYLVANIA RAILROAD COMPANY, a Corporation; UnionRailroad Company, a Corporation; The Monongahela ConnectingRailroad Company, a Corporation; Aliquippa and SouthernRailroad Company, a Corporation; The Pittsburgh and LakeErie Railroad Company, a Corporation; and The MonongahelaRailway Company, a Corporation, Appellants,v.James P. McARDLE, Russell C. Price, Raymond P. Stanley, JohnB. DeFazio, Larry T. Lester, Raymond C. Moore, J. F.Churchey, Michael Ditka, Mario V. Magliocchetti, RoySchoenholtz, James McManus, Tom Dermott, Jane Doe, Harry Roeand Paul Poe.
No. 12675.
United States Court of Appeals Third Circuit.
Heard on Motion to Dismiss Appeal, Sept. 15, 1958.Decided Oct. 1, 1958.

John A. Robb, Pittsburgh, Pa., for appellants.
Mahlon E. Lewis, Pittsburgh, Pa., for appellees.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The appellants appeal from an order made by a judge of the District Court for the Western District of Pennsylvania dismissing, with prejudice, an action brought by the Pennsylvania and the other railroads.  The defendants have moved to dismiss the appeal.


2
The court is of the opinion that the appeal should be dismissed.  It appears that the parties were in two lawsuits in the district court and that pursuant to a conference between their lawyers it was agreed that the allegations made by the railroads against Mr. McArdle should be referred to the Grievance Committee of the United States District Court for the Western District of Pennsylvania and the counterallegations of Mr. McArdle should be referred to the United States Attorney for the Western District of Pennsylvania for investigation.  As stated by the district judge, 'It was understood that their determinations of the questions presented in these cases would be final.'


3
The determinations were duly made.  The United States Attorney advised the court that he found no violation of any of the laws of the United States.  The Grievance Committee, likewise, made a report upon the receipt of which the district court dismissed the complaint against Mr. McArdle and the other defendants.


4
We believe that the district court was justified in following this course of procedure because of the previous agreement of the parties to have the matter handled in this way.  The motion to dismiss will, therefore, be granted.